Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-20 are pending and rejected in the application.  This action is Final.

Response to Arguments

Applicant Argues 
As depicted in FIG. 10, the recitation “wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item” is described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention.

Examiner Responds:
Applicant argues “As depicted in FIG. 10, the recitation “wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item” is described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention.” The Examiner respectfully disagrees. The specification states that user input is needed in order for the a query definition to be created within the document (e.g., paragraph[0061], “As shown in the non-limiting example of FIGURE 5, method 500 includes operation 510, wherein the query builder, in response to a user input, specifies one or more elements of the query definition…etc.”, and paragraph[0086], “For example, according to certain embodiments, a user designed parameter "@ExecutionPath" is a dynamic parameter…etc.”). The Examiner recommends removing “dynamically” from the limitation “wherein the depth parameter is dynamically configured…etc.” to overcome the 35 U.S.C. 112, first paragraph, rejection. Thus, the rejection is maintained for claims 1-20 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Next, Applicant argues “Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written enablement requirement. Applicant has reproduced at least portions of the Specification that enable "wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item.” The Examiner respectfully disagrees. The specification states that user input is needed in order for the a query definition to be created within the document (e.g., paragraph[0061], “As shown in the non-limiting example of FIGURE 5, method 500 includes operation 510, wherein the query builder, in response to a user input, specifies one or more elements of the query definition…etc.”, and paragraph[0086], “For example, according to certain embodiments, a user designed parameter "@ExecutionPath" is a dynamic parameter…etc.”). The Examiner recommends removing “dynamically” from the limitation “wherein the depth parameter is dynamically configured…etc.” to overcome the 35 U.S.C. 112, first paragraph, rejection. Thus, the rejection is maintained for claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written enablement requirement.  

Applicant Argues 
The Office indicates the combination of Carston, Momen-Pour, and Wu do not explicity disclose this recitation. (Office Action, page 10). Instead, the Office relies on Broacto as allegedly teaching this recitation. However, the portion of Brocato relied on by the Office only discusses “The graphical query system 102 may automatically generate the machine-readable structured query 112 for querying the structured database based on the user-generated graphical query 110.” (Office Action, pages 10-11, citing Brocato col. 4, lines 18-33). There is not teaching or suggestion in Brocato of a configuration document that configures a depth parameter, a key, and a string defining the search route from a parent query item to the child query item.

Examiner Responds:
Applicant argues “There is not teaching or suggestion in Brocato of a configuration document that configures a depth parameter, a key, and a string defining the search route from a parent query item to the child query item.” The Examiner respectfully disagrees. Brocato discloses wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item (column 4, lines 18-33, “The graphical query system 102 may automatically generate the machine-readable structured query 112 for querying the structured database based on the user-generated graphical query 110…etc.”; the reference describes the user is able to construct a machine-readable structure query (i.e., configuration document, as claimed). In addition, the reference describes the user being able to create a recursive query (e.g., column 15, lines 25-30) (i.e., wherein the depth parameter is dynamically configured…etc.) that is automatically constructed into a machine-readable structure query.). Thus, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claims 1, 8, and 15.


 
Claim Rejections – 35 USC § 112

Claims 1-20 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1, 8, and 15 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations "wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item.” is not found in the specification. 

Claims 2-7 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 9-14 depends from rejected claim 8 respectively, comprise the same deficiencies as claim 8 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.
Claims 16-20 depends from rejected claim 15 respectively, comprise the same deficiencies as claim 15 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
	
Regarding claims 1, 8, and 15 the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitations "wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item.” is not found in the specification. The specification states that user input is needed in order for the a query definition to be created within the document (e.g., paragraph[0061], “As shown in the non-limiting example of FIGURE 5, method 500 includes operation 510, wherein the query builder, in response to a user input, specifies one or more elements of the query definition…etc.”, and paragraph[0086], “For example, according to certain embodiments, a user designed parameter "@ExecutionPath" is a dynamic parameter…etc.”).

Claims 2-7 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 9-14 depends from rejected claim 8 respectively, comprise the same deficiencies as claim 8 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 16-20 depends from rejected claim 15 respectively, comprise the same deficiencies as claim 15 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carston et al. U.S. Patent Publication (2014/0101133; hereinafter: Carston) in view of Momen-Pour et al. U.S. Patent (2007/0271227; hereinafter: Momen-Pour) and further in view of Wu et al. U.S. Patent Publication (2013/0060733; hereinafter: Wu) and further in view of Brocato et al. U.S. Patent Publication (8,375,014; hereinafter: Brocato)

Claims 1, 8, and 15
As to claims 1, 8, and 15, Carston discloses a method for performing recursive searching of items of a data structure having a data model, the method comprising: 
creating an instance of a query definition, the instance of the query definition comprising a unique identifier and defining a depth parameter having a name and a value that controls a depth of a recursive level-by-level search of the data structure (figure 3, paragraph[0044], the reference describes receiving a recursive query created by a user (e.g., figure 3). The query statement (definition) contains a unique identifier “RCTE” (e.g., figure 3). In addition, the query contains name and level controls (paragraph[0047], “Thus, “0” in the tree 304…value x.parent=”0”…etc.”); 
providing the query definition as an input to the query engine (paragraph[0039], “The parser 205 in the DBMS 150 receives the query 158 from the application 160…etc.”, the reference describes sending the query to a database management system.); 
determining, by the query engine, query execution instructions based on the query definition, the query instructions specifying the recursive level-by-level search (paragraph[0047], “The recursion depth 306 specifies the depth of the recursive reads (as specified by the recursive query 158) needed to read the respective values from the respective rows in table x 245…etc.”, the reference describes the database management system reading the recursion depth statements specified in the recursive query (e.g., figure 3).);  
obtaining results of a query executed based on the query execution instructions (paragraph[0071], “the DBMS 150 will return to the result set 152, in response to a query plan in the query plan cache 225 that implements the recursive query 158 being executed…etc.”, the reference describes returning results based on the execution of the recursive query.);

Carston does not appear to explicitly disclose 
specifying one or more elements of the query definition to be executed as instructions in a single query by a query engine, wherein the one or more elements comprise a query condition including a first dynamic parameter of an execution path comprising a string defining a search route from a parent query item to a child query item and the string references a key associated with the name of the depth parameter having the value that controls the depth of the recursive level-by-level search of the data structure, wherein the first dynamic parameter and depth parameter are each a respective instance of an item in the data model, and wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item;

outputting query results.

However, Momen-Pour discloses specifying one or more elements of the query definition to be executed as instructions in a single query by a query engine (paragraph[0057], “the recursive rationalization process…etc.”), wherein the one or more elements comprise a query condition including a first dynamic parameter of an execution path comprising a string defining a search route from a parent query item to a child query item and the string references a key associated with the name of the depth parameter having the value that controls the depth of the recursive level-by-level search of the data structure (paragraph[0059], “Here "IRVINE.CHILDREN", and "SANTA_ANA.CHILDREN" have been replaced with a generator to the decedents of CA, "DESCENDANTS(CA, LEVEL 5, SELF)" specifying the level "5" and that only the decedents at level 5 be included (parameter "SELF")…etc.”),  wherein the first dynamic parameter and depth parameter are each a respective instance of an item in the data model (paragraph[0059], “Here "IRVINE.CHILDREN", and "SANTA_ANA.CHILDREN" have been replaced with a generator to the decedents of CA, "DESCENDANTS(CA, LEVEL 5, SELF)" specifying the level "5" and that only the decedents at level 5 be included (parameter "SELF")…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Carston with the teachings of Momen-Pour to recursively query data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Carston with the teachings of Momen-Pour to apply an rationalized query to a multidimensional data source to produce query results (Momen-Pour: paragraph[0011]).  

The combination of Carston and Momen-Pour discloses wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item;
outputting query results.

However, Wu discloses outputting query results (paragraph[0075], “completing the recursion query, and transmitting the string matrix to a display module…etc.”, the reference describes displaying the results after running a recursion query.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Carston with the teachings of Momen-Pour and Wu to for recursively querying a database system which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Carston with the teachings of Momen-Pour and Wu to query and control an association model in the multi-dimensional database in a recursion manner and a method for displaying the query result (Wu: paragraph[0005]).  

The combination of Carston, Momen-Pour, and Wu do not appear to explicitly disclose wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item.

However, Brocato discloses wherein the depth parameter is dynamically configured in a configuration document that also configures the key and the string defining the search route from the parent query item to the child query item (column 4, lines 18-33, “The graphical query system 102 may automatically generate the machine-readable structured query 112 for querying the structured database based on the user-generated graphical query 110…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Carston with the teachings of Momen-Pour, Wu, and Brocato to dynamically create query definitions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Carston with the teachings of Momen-Pour, Wu, and Brocato to create efficient queries without the user having the need to be familiar with the database schema and other design concepts (Brocato: Column 1, lines 28-31).  

Claims 2, 9, and 16
As to claim 2, 9, and 16, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claim 1, as noted above, and Wu further disclose wherein outputting the query results comprises at least one of outputting the query results as a flat output displaying the results in a tree grid view or displaying the results as a graph visualization (paragraph[0094]-paragraph[0096], “So that related display elements can be called according to the matched relationship of the display elements and node identifiers, types of associated models, numbers of associated layers and levels, and be displayed…etc.”, the reference describes displaying the results graphically. ).


Claims 4, 11, and 18
As to claim 4, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claim 1, as noted above, and Carston further disclose wherein the data model of the data structure is at least one of a hierarchical data model, a dynamic data model or a self-describing data model (paragraph[0046], “the recursive query 158 imposes, creates, or defines a parent-child relationship on the table x 245, as represented graphically by the tree 304…etc.”, the reference describes a parent/child data model (i.e., hierarchical data model).).

Claims 5, 12, and 19
As to claim 5, 12, and 19, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claim 1, as noted above, and Carston further disclose wherein specifying the elements of the query definition comprises at least one of specifying a query item, a query item selection property, a query item sort property, a query item available property, a query condition or a query reference (Figure 3, paragraph[0047], “This process of recursive reading of rows and finding parent values that match child values of previous reads continues for the recursion depth 306 of "3" and "4."…etc.”, the reference describes a recursive query with a select statement for child and parent objects (i.e., query item selection property) (e.g., figure 3).).



Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carston et al. U.S. Patent Publication (2014/0101133; hereinafter: Carston) in view of Momen-Pour et al. U.S. Patent (2007/0271227; hereinafter: Momen-Pour) and further in view of Wu et al. U.S. Patent Publication (2013/0060733; hereinafter: Wu) and further in view of Brocato et al. U.S. Patent Publication (8,375,014; hereinafter: Brocato) and further in view of Turba et al. U.S. Patent Publication (7,013,306; hereinafter: Turba) 

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein an element of the query definition is specified by a security rule.

However, Turba disclose wherein an element of the query definition is specified by a security rule (column 16, lines 47-64, “this security profile can specify access to a database, a table, or even an individual column of data within a table…etc.”, The system is able to define a security profile for column and table elements in a database like the elements in the recursive query statement in Carson (as noted above) (e.g., column 18, lines 35-42).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Carston with the teachings of Momen-Pour, Wu, Brocato, and Turba to provide a security profile to grant or deny access to database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Carston with the teachings of Momen-Pour, Wu, Brocato, and Turba to create high-level security rules to prevent a user from accessing sensitive information in a database.  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carston et al. U.S. Patent Publication (2014/0101133; hereinafter: Carston) in view of Momen-Pour et al. U.S. Patent (2007/0271227; hereinafter: Momen-Pour) and further in view of Wu et al. U.S. Patent Publication (2013/0060733; hereinafter: Wu) and further in view of Brocato et al. U.S. Patent Publication (8,375,014; hereinafter: Brocato) and further in view of Betz et al U.S. Patent Publication (2006/0259449; hereinafter: Betz)

Claims 6, 13, and 20
As to claims 6, 13, and 20, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose storing the query definition in the data structure.

However, Betz discloses storing the query definition in the data structure (paragraph[0046], “The query definition may be persisted in a data structure…etc.”, the reference describes storing a query definition for data structures.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Carston with the teachings of Momen-Pour, Wu, Brocato, and Betz to store a query definition within a data structure which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Carston with the teachings of Momen-Pour, Wu, Brocato, and Betz to query for a dynamic set of data files (Betz: paragraph[0002]).  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carston et al. U.S. Patent Publication (2014/0101133; hereinafter: Carston) in view of Momen-Pour et al. U.S. Patent (2007/0271227; hereinafter: Momen-Pour) and further in view of Wu et al. U.S. Patent Publication (2013/0060733; hereinafter: Wu) and further in view of Brocato et al. U.S. Patent Publication (8,375,014; hereinafter: Brocato) and further in view of Davis et al U.S. Patent Publication (2015/0261728; hereinafter: Davis)
	
Claims 7 and 14
As to claims 7 and 14, the combination of Carston, Momen-Pour, Wu, and Brocato discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the query execution instructions specify at least one of traversing the data structure upwards or traversing the data structure downwards.

However, Davis discloses wherein the query execution instructions specify at least one of traversing the data structure upwards or traversing the data structure downwards (paragraph[0206], “Finally, "traverseDOMBranch" takes an input node as a parameter and then traverses from that node downwards, and at each node, an operation, such as finding an element with a particular name, may occur…etc.”, the reference describes traversing down a data node structure.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Carston with the teachings of Momen-Pour, Wu, Brocato, and Davis to include directional traverse commands in a query definition which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Carston with the teachings of Momen-Pour, Wu, Brocato, and Davis to provide a markup language that permits the browsing and manipulation of multiple database tables on a single browser.  



Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152
May 5, 2022  
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000